Citation Nr: 1816359	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  09-08 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right ear hearing loss.

3.  Entitlement to service connection for an eye disorder.

4.  Whether the Veteran's countable income is excessive for the payment of nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	Chan Du, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to May 1973.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from July and November 2007 decisions of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  A Board hearing was held before the undersigned in September 2012.  These issues were then remanded in July 2013 for further development.

In July 2013, the Board referred the issue of entitlement to service connection for tinnitus.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to service connection for a right ear hearing loss and whether the Veteran's countable income is excessive for the payment of nonservice-connected pension from January 1, 2014 to December 31, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that a back disorder was demonstrated during or is related to the Veteran's active duty service.

2.  The preponderance of the evidence is against finding that an eye disorder was demonstrated during or is related to the Veteran's active duty service.

3.  From January 1, 2012 to December 31, 2012, the Veteran's countable income did not exceed the maximum annual pension rate limit set by law for payment of VA nonservice-connected pension benefits.

4.  From September 23, 2006 to December 31, 2011, from January 1, 2013 to December 31, 2013, and since January 1, 2015, the Veteran's countable annual income exceeds the maximum annual pension rate limit set by law for payment of VA nonservice-connected pension benefits.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred or aggravated in service, and arthritis of the spine may not be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  An eye disorder was not incurred or aggravated in service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.

3.  From January 1, 2012 to December 31, 2012, the Veteran's countable income did not exceed the maximum annual pension rate for receipt of payment of VA nonservice-connected pension benefits.  38 U.S.C. §§ 101, 1503, 1521, 5110 (2012); 38 C.F.R. §§ 3.1, 3.3, 3.23, 3.271, 3.272, 3.273 (2017).

4.  From September 23, 2006 to December 31, 2011, from January 1, 2013 to December 31, 2013, and since January 1, 2015, the Veteran's countable income did exceed the maximum annual pension rate for receipt of payment of VA nonservice-connected pension benefits.  38 U.S.C. §§ 101, 1503, 1521, 5110; 38 C.F.R. §§ 3.1, 3.3, 3.23, 3.271, 3.272, 3.273.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Back Disorder

The Veteran contends that he has a back disorder which was incurred during his active duty service.  At the September 2012 Board hearing, the Veteran described injuring his back in service during a football game and stated that he has been regularly receiving treatment for spinal osteoarthritis.  The Veteran has also submitted lay statements asserting that he injured his lower back by falling out of a truck in service, and that back pain has been an ongoing problem for him since 1973.  An October 2012 letter from the Veteran's wife stated that she had known the appellant since 2003, and that he had always complained of back pain from the military.  She wrote that she believed this issue came about while in the military.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records show that in August 1969, the appellant was treated for a pulled lower back muscle.  In September 1971, he was hit in the back playing football and was diagnosed with a lumbosacral sprain or strain.  He was treated for mild lower back pain in February 1973.  The Veteran's May 1973 separation examination showed a normal spine.

The Veteran also has a current diagnosis pertaining to the back.  The Veteran's private treatment records show that from August 2005 to August 2006 he was regularly treated for lower back pain, and diagnosed with degenerative joint disease and muscle spasms.  An August 2010 letter from a private physician indicates that X-rays showed worsening arthritis in his back.  

The preponderance of the medical evidence is against finding that the Veteran's current back disability is related to any injury incurred during his service.

The most probative medical evidence of record is the opinion of the VA examiner, provided after examination of the Veteran in December 2014.  The examiner reviewed the record and discussed the Veteran's reports of falling off a tanker and slipping on fuel, injuring his back, while in service.  He diagnosed the Veteran with degenerative arthritis of the spine, but stated that it was less likely than not incurred in or caused by an injury in service.  He explained that the back strains in service occurred when the muscles of the back are abnormally stretched too far, and that current literature supports that most patients are completely recovered from an episode of lumbar muscle strain within one month.  He wrote that the Veteran reported that his back strain was in 1971, and there were no additional injuries reported inservice.  The examiner further wrote that the Veteran currently had degenerative arthritis of the spine which is caused by wear and tear of the joint surface.

The Board finds that this medical opinion is probative, as it adequately addresses the Veteran's medical history and contentions, and it was written after a competent medical professional performed an in-person examination.  The examiner provided an adequate rationale, explaining that the Veteran's in-service injuries were muscle strains which were acute and resolved, while his current back disorder was degenerative arthritis caused by gradual wear and tear.  This explanation is adequate, and the facts discussed by the examiner reflect the medical evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

The Veteran has submitted an October 2012 letter from his private primary care physician, Dr. K.B., stating that to the best of his knowledge, the Veteran's back pain "could be related to his military service at least 50%."  The Board does not find that this opinion holds any probative value.  K.B. does not identify any actual in-service injury, nor does he provide any rationale whatsoever for why the Veteran's back pain could be related to his military service.  In the absence of any rationale, the Board is unable to assign any significant weight to this opinion, and furthermore, it is far outweighed by the findings of the December 2014 VA examiner.  See Nieves-Rodriguez, 22 Vet. App. 295.  Moreover, the use of the phrase "could be" renders the opinion too speculative to establish a plausible claim.  Obert v. Brown, 5 Vet. App. 30, 33   (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" is too speculative to establish a plausible claim").

While the Veteran may sincerely believe that he incurred a chronic back disability in service either playing football or falling out of a truck, his testimony on the etiology of his condition or its diagnosis is less probative than the findings of the VA examiner.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the Veteran's belief that he incurred a chronic back disability in service is outweighed by the December 2014 medical opinion of the VA examiner.  The appellant's assertion that an in-service injury caused his current diagnosis extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be within the competence of lay witnesses.  The most probative evidence on this question is the competent medical opinion of the December 2014 VA examiner.

Lastly, although the Veteran has been diagnosed with degenerative osteoarthritis in his spine, and while arthritis is a chronic disability, there is no medical evidence that the Veteran's osteoarthritis was compensably disabling within a year of his discharge from active duty, nor has he presented any competent evidence showing such.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is, therefore, no evidence which would allow for a grant of service connection on a direct or presumptive basis.

In sum, the preponderance of the competent and probative medical evidence shows that the Veteran does not have a chronic back disorder that was incurred in service or is otherwise related to any event or injury in service.  Arthritis was not compensably disabling within one year of the Veteran's separation from active duty.  The preponderance of the probative and competent evidence therefore weighs against the claim.  The claim is therefore denied.  

In reaching this determination, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Eye Disorder

The Veteran contends that he injured his eyes in service, which has led to chronic eye and vision problems.  At the September 2012 hearing, the Veteran described an in-service welding accident, stating that small pieces of steel blew into his eyes, requiring him to wear a patch first over the right eye, and later over the left.  The appellant stated that after this he had to put ointment in his eyes, and that his eyes continued to bother him.  He stated that his eyes have been continually getting worse, and that he had received regular VA treatment and was scheduled for cataract surgery in the next three months.  An October 2012 letter from the Veteran's wife stated that the Veteran had complained of eye problems stemming from the military since 2003.

The Veteran's service treatment records show that during active duty service he was treated for an eye infection in 1970 and for metal in his eye following a welding accident in April 1971.  An additional August 1971 treatment record indicates that the Veteran had burnt his eye in a welding accident.  Undated records from an optometry clinic show the Veteran being treated for an infection in the outer canthi, and a later entry indicated that the Veteran's left eye outer canthi was healthy with no inflammation.  The Veteran's May 1973 separation examination showed normal eyes and 20/20 vision in both eyes.

The Veteran's VA treatment records show that he has received ongoing treatment for Fuchs' corneal and for cataracts.  He was also diagnosed with bilateral Fuchs' corneal endothelial dystrophy and nuclear sclerotic cataracts at a December 2014 VA examination.

While the Veteran has current eye disorders, the preponderance of the evidence weighs against finding that they are related to any event in service, including getting metal in his eyes during a welding accident in 1971.

At the December 2014 VA examination, the Veteran reported that a 1971 welding accident caused metal to get in both his eyes, and that he was treated with antibiotic eye ointment and an eye patch.  Physical examination found preoperative cataracts and Fuch's corneal endothelial dystrophy.  The examiner discussed the Veteran's history of getting metal in his eyes during a welding accident in service, but found that it was less likely than not that Fuch's corneal endothelial dystrophy and cataracts were caused by or incurred from an event in service.  He explained that Fuch's corneal endothelial dystrophy affected the front surface of the eye, called the cornea, and that deposits called guttae formed in the middle of the cornea and eventually spread, causing loss of cells in the cornea and vision problems and eye pain.  He wrote that this disorder was possibly an inherited condition, and that the parts of the cornea affected by Fuchs' were the inner part, and not the part of the cornea affected by the metal foreign bodies that entered his eyes in surface.  He wrote that Fuch's corneal dystrophy was not caused by trauma or metal and was genetic/hereditary in nature.  

Regarding cataracts, the examiner explained that this was a clouding of the normally clear lens of the eye, and that most cataracts developed when aging changed the tissue that makes up the lens, causing lenses to become less flexible, less transparent, and thicker, and that age-related changes cause tissues within the lens to bread down and clump together, clouding small areas within them.  The examiner wrote that the Veteran's cataracts were less likely than not caused by or incurred in service, and that they were due to aging.

The Board finds this medical opinion to be highly persuasive.  The examiner provided a very thorough rationale explaining why the Veteran's current eye disorders are not related to any metal fragment injury, as Fuchs' dystrophy is an inherited condition which affects a different part of the cornea than that damaged by metal in service, and cataracts was a disorder caused by aging, and not due to trauma from metal fragments.  See Nieves-Rodriguez, 22 Vet. App. at 304; Prejean, 13 Vet. App. at 448-9.  The finding of the December 2014 examiner was provided by a qualified physician, which correct facts about the Veteran's medical history consistent with the evidence of record, and supported by an adequate rationale.  This opinion is therefore highly probative, and outweighs the letter submitted by the Veteran's physician, Dr. K.B., in October 2012, stating that the Veteran's vision problems "could be related to his military service at least 50%."  Dr. K.B.'s letter contains absolutely no rationale or explanation, and it is greatly outweighed by the more thorough December 2012 VA examination opinion.  Further, as noted above the opinion is too speculative to be probative.  Obert.

The Board considered the lay assertions of the Veteran, but his testimony that his current eye problems were caused by his in-service welding accident is less probative than the findings of the qualified VA examiner.  The etiology of complex disorders such as cataracts or Fuchs' dystrophy is beyond the competence of a lay evidence, and the VA examining physician's opinion greatly outweighs the Veteran's testimony.  See Jandreau, 492 F.3d at 1377.

The preponderance of the competent and probative medical evidence therefore shows that the Veteran's current eye disorders, diagnosed as cataracts and Fuchs' dystrophy, were not incurred in service or are otherwise related to any event or injury in service.  The preponderance of the probative and competent evidence therefore weighs against the claim.  The Board has again considered the doctrine of reasonable doubt; as the preponderance of the evidence is against the appellant's claim, it is not applicable.  See Gilbert, 1 Vet. App. 49.

Pension Benefits

The Veteran claims entitlement to a nonservice-connected pension benefits.  The Veteran was denied entitlement to a nonservice-connected pension on the basis that his countable income is too high to receive a pension.  The Veteran has submitted numerous medical receipts and information about his medical expenses, arguing that his medical expenses are sufficient to decrease his countable income to an amount that would allow for the payment of pension.
 
Pursuant to 38 U.S.C. § 1521(a), nonservice-connected disability pension is a benefit payable to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his own willful misconduct.  Entitlement exists if, among other things, the veteran's income is not in excess of the applicable maximum allowable pension rate, and specified at 38 C.F.R. § 3.23, as changed periodically, and reported in the Federal Register.  See 38 U.S.C. § 1521.  The maximum rates for a veteran's pension is reduced dollar for dollar by the amount of the countable annual income of a veteran, his spouse, and any dependent.  38 U.S.C. § 1521; 38 C.F.R. § 3.23(d).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income which has been waived) are to be included except for listed exclusions.  38 U.S.C. § 1503(a); 38 C.F.R. §§ 3.271, 3.272.  Income from the Social Security is not specifically excluded, and is, therefore, included as countable income.  Medical expenses in excess of five percent of the maximum annual pension rate, which have been paid by the appellant, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  

Other expenses that may be excluded from countable income include: welfare; maintenance (including nursing home and home care fees); VA pension benefits; payments under Chapter 15 of Title 38, United States Code, including accrued pension benefits; reimbursements for casualty loss; profit from sale of property; and joint accounts (accounts and joints accounts in banks and similar institutions acquired by reason of death of the other joint owner).  38 C.F.R. § 3.272.

The evidence shows that the Veteran was married during part of the period on appeal.  The evidence clearly shows that he was divorced from his wife in March 2010, and he remarried the same woman in June 2014.  The Veteran has provided somewhat conflicting information regarding whether he resided apart from his spouse during the period from 2007 to 2010.  On his August 2007 Improved Pension Eligibility Verification Report, the Veteran marked that he was married but not living with his spouse, and that he had separated from his spouse on June 14, 2007.  In a letter received in August 2007, the Veteran also wrote that his wife had left him.  In later correspondence, however, it appears that the Veteran's report of his wife leaving him was either premature, or, the situation was temporary.  In letters submitted since 2016, he clearly indicated that he was living with his spouse.  In March 2017, VA requested that the Veteran submit information verifying that A.C. was his spouse and information regarding the dates of their marriage.  The Veteran responded with a letter dated in April 2017 which stated that his spouse had lived with him since 2004.  He wrote that although they divorced, "she never left my side," and had taken care of him since 2004.

The income of a dependent spouse is included as countable income for VA pension purposes.  38 C.F.R. § 3.23(d)(4).  When a veteran's spouse resides apart from the veteran and is estranged from the veteran, he or she is not considered the Veteran's dependent unless the spouse receives reasonable support contributions.  38 C.F.R. § 3.23(d)(1).  In this case, the Board finds that the most recent correspondence from the Veteran clearly states that he remained living with his spouse from 2007 until the present.  The Board therefore considers the Veteran and his spouse to have been married and cohabitating for the entire period they were married.  The income of the Veteran's spouse is therefore required to be included during the period prior to 2010 and since 2014.  For the period from 2010 to 2014, the Veteran and his spouse were not legally married, and, despite cohabitating, there is no indication that their marriage would have qualified as a "common law" marriage during that time, as common law marriage is only recognized in Georgia for common law marriages entered into before 1997.  In re Estate of Smith, 679 S.E.2d 760, 761 (2009); see also 38 U.S.C. § 103(c) (2012).

In a November 2007 rating decision, the RO determined that the Veteran's self-reported income of $12,408 exceeded the maximum annual disability pension limit set by law for a veteran with no dependents for 2006, $10,929.  The RO did not, at the time, take into consideration that the Veteran had a dependent spouse.  The maximum allowable pension rate for a veteran with one dependent in 2006 was $14,313, and in 2007 it was increased to $14,643.  For the year of 2007, the Veteran has reported that he earned $1,034 per month from Social Security, which totals $12,408, and this figure has been verified by information received directly from the Social Security Administration.  In August 2007, the Veteran wrote that his spouse had an income of $1,920 per month.  Because the income of a dependent spouse is included as countable income, this increases the Veteran's countable income for 2007 to $35,448.  

The Veteran subsequently submitted information indicating that he had $2,318 of medical expenses in 2007.  Subtracting the Veteran's medical expenses (minus 5 percent of maximum allowable pension rate, which would be $732), the Veteran's countable income would be $32,398, which is well above the maximum allowable pension rate for 2007.

For the years of 2008 and 2009, the Veteran had Social Security income of $13,428 a year.  The maximum allowable pension rate for these years for a single veteran was $11,830, and for a veteran with dependent spouse was $15,492.  The Veteran submitted written statements indicating that he had $137 and $239 of medical expenses for these years, but as they do not even constitute at least five percent of the maximum allowable pension rate, they may not be excluded from the Veteran's countable income.  See 38 C.F.R. § 3.272(g)(1)(iii).  While the Veteran did not submit his spouse's income for these years, it is assumed that it remained at approximately $1,920 per month, as there is no indication in the record or from the Veteran that her employment circumstances changed at that time, and would total well above the maximum allowable pension rate for 2008 and 2009 for a Veteran with dependent.  Even if the Veteran's spouse's income were not counted, the Veteran's single income for 2008 and 2009 exceeded the maximum allowable pension rate for a single veteran.

In 2010, the Veteran divorced from his wife.  The Veteran's Social Security income for 2010 was again $13,428, and he submitted written statements indicating that he had $1,087 in medical expenses.  In 2011, he received $13,920 from Social Security, and reported $645 in medical expenses.  These incomes exceed the maximum allowable pension rates of $11,830 and 12,256 for these years, even when the Veteran's medical expenses over 5 percent of the maximum allowable pension rate are subtracted (totalling $12,932 and $13,887).  

For the year of 2012, the Board finds that the Veteran met the countable income requirements for eligibility for nonservice-connected pension.  The maximum allowable pension rate for a single veteran in 2012 was $12,465.  Records from Social Security show that the Veteran received $13,920 in 2012.  In October 2012, the Veteran submitted a form indicating that he had spent $246 on a portable oxygen tank, $1,156 on a hospital stay, $493 on doctors' visits, $1,478 on prescription drugs, $30 on private medical insurance, and $999 on Social Security premiums totalling $4,402 of medical expenses.  This is $3,770 above the 5 percent of maximum allowable pension rate threshold of $623, and results in a countable income for 2012 of $10,150, which is below the maximum allowable pension rate for 2012.

VA's Adjudication Manual includes information regarding the types of proof which are necessary to substantiate medical expenses.  These include a receipt bill, a statement on the provider's letterhead, computer summary, or other document from the provider showing the amount paid, the date payment was made, the purpose of the payment, the name of the person to whom the service was provided, and the identification of the provider.  See M21-1 V.iii.G.5.b.  The Veteran has met this evidentiary burden by submitting several bills supporting his assertions.  The Veteran did submit a bill for rental of a portable oxygen tank, which totalled $1,232, out of which $986 was paid by the Veteran's insurance, and $247 was due from the Veteran.  A bill from Floyd Medical Center showed that the Veteran had been charged $1,156 in July 2012 for charges associated with a hospital stay.  A pharmacy receipt showed that he paid $1,115 in 2012 for medications.  

Additional receipts were submitted showing that the Veteran had paid $99 for medications.  The Veteran has also indicated incurring $76 in driving expenses for clinic visits.  While these receipts do not constitute every expense indicated by the Veteran on his October 2012 Medical Expense Report, the Board does find that they largely verify the expenses claimed by the Veteran, and accepts the Veteran's reports for 2012 as accurate.  Even if only the expenses included in the Veteran's receipts were deducted from his income, his countable income would still be less than the maximum allowable pension rate, and he would still be eligible for nonservice-connected pension due to his income.  The Board therefore finds that the Veteran did not have excessive income for receipt of a nonservice-connected pension in 2012.

In 2013, the Veteran's income was $14,364, and he reported medical expenses of $927, resulting in a countable income of $14,069.  This exceeds the $12,652 maximum allowable pension rate for 2013, and the Veteran was no longer eligible for nonservice-connected pension in 2013.

Halfway through 2014, the Veteran remarried his spouse.  The Board has not yet received any information regarding the income of the Veteran's spouse at this time.  According to Social Security records it appears that the Veteran's spouse may have stopped working in 2013.  Retroactive Social Security benefits were paid out retroactively in 2015, effective 2013, indicating that the Veteran's spouse may not have had any income in 2014.  Because the Veteran may then have been eligible for nonservice-connected pension during this year, it is addressed in the remand below.

The maximum allowable pension rate for 2015 for a Veteran with spouse was $16,851.  The Veteran submitted a list of medical expenses totalling $2,482 for 2015.  Records from Social Security show that the Veteran received $14,604.  For 2015, the Veteran's spouse received $14,380 from Social Security, along with $11,304 and $1,756 in retroactive payments, totalling $27,440.  Together with the Veteran's income of $14,604 and subtracting his reported medical expenses of $2,482 less 5 percent of maximum allowable pension rate, the Veteran's countable income, totalling $40,404, remained higher than the maximum allowable pension rate.

In 2016 and 2017, the Veteran reported monthly incomes of $1,217 and $1,221, resulting in yearly incomes of $14,604 and $14,652.  He reported that his wife's income was $878 a month in 2016 and $880 a month in 2017.  Records from Social Security, however, show that the Veteran's spouse received $958 a month in 2016 and $960 a month in 2017.  Even accepting the Veteran's reports of his wife's income, this would increase their combined gross incomes to $25,140 and $25,212.

In 2016, the Veteran reported spending approximately $5,000 in medical expenses, but did not state what these specific medical expenses were.  The Veteran also submitted an itemized list of medical expenses which showed medical expenses of $1,549.  The Board finds this itemized list to be far more probative of the likely exact expenses incurred by the Veteran than the generic figure of $5,000 which was provided with no details or explanation.  The maximum allowable pension rate for 2016 and 2017 for a veteran with spouse was $16,902.  Subtracting his medical expenses above 5 percent of the maximum allowable pension rate from his countable income 2016 still results in a countable income above the maximum allowable pension rate.  Even assuming that the Veteran's estimate of $5,000 were correct, it would only result in a countable income of $21,397, which remains above the maximum allowable pension rate for a Veteran with spouse in 2016.

For 2017, he has reported having $150 worth of medical expenses, which is not over five percent of the maximum allowable pension rate and cannot be subtracted.  His income of $25,212 therefore remains well above the maximum allowable pension rate for 2017.

In sum, the evidence shows that for the period from January 1, 2012 to December 31, 2012, the Veteran's countable income was not higher than the maximum allowable pension rate, and therefore he is not barred from receipt of at least some nonservice-connected pension benefits.  

For the periods of September 23, 2006 to December 31, 2011, from January 1, 2013 to December 31, 2013, and since January 1, 2015, the Veteran is not entitled to VA nonservice-connected pension benefits because his income exceeded the maximum allowable pension rate, even when his unreimbursed medical expenses are taken into consideration.  Where the law and not the evidence is dispositive, the claim must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the appellant's income exceeds the statutory limits, he is not legally entitled to nonservice-connected pension benefits for these stages.


ORDER

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for an eye disorder is denied.

The Veteran's income was not excessive for VA nonservice-connected pension benefits from January 1, 2012 to December 31, 2012.  To this extent, the appeal is granted.

Entitlement to nonservice-connected pension benefits from September 23, 2006 to December 31, 2011, from January 1, 2013 to December 31, 2013, and since January 1, 2015 is denied.

REMAND

2014 Eligibility for Pension

As was noted above, the Veteran and his spouse remarried in June 2014.  The Board has not yet received any information regarding the income of the Veteran's spouse for 2014, and records from Social Security indicate that she may have stopped working in 2013, but did not receive Social Security payments until 2015.

The maximum allowable pension rate for 2014 for a Veteran with spouse was $16,851.  The Veteran has submitted a list of medical expenses totalling $1,411 for 2014, and records from Social Security show that in 2014, the Veteran received $14,364 in income.  

VA requires information regarding the income of the Veteran's spouse after they remarried in June 2014 before it is able to adjudicate whether his income was excessive during the period from January 1, 2014 to December 31, 2014.  The Veteran is advised that he must submit information regarding both his and his spouse's income for the period both before and after they remarried in June 2014, as well as any additional evidence demonstrating medical expenses that were incurred by the Veteran or his spouse during 2014.

Right Ear Hearing Loss

The Veteran also claims entitlement to service connection for right ear hearing loss.  The Veteran described in his September 2012 hearing that in service he worked as a tank mechanic and with artillery, which exposed him to acoustic trauma.  He stated that his right ear constantly rings, that he can hear very little, and that he needed to turn his head to hear out of his left ear.  He also stated that after separation from service he went to a private doctor in February 1974 who found that he had hearing loss.  

The Veteran's December 1968 enlistment examination shows right ear hearing within normal limits at 500-2000 Hertz, but puretone thresholds of 30 at 3000 Hertz and 45 at 4000 Hertz.  During service, the Veteran was treated in December 1972 for a right ear ache, and in January 1973 for an ear infection.  The Veteran's May 1973 separation examination showed puretone thresholds of 10 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, and 15 decibels at 4000 Hertz.

Because the Veteran's December 1968 enlistment examination showed right ear hearing loss of sufficient severity to be recognized as a hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (2017), and service treatment records included notations of an ear ache in December 1972 and an ear infection in January 1973, this issue was remanded in July 2013 order to obtain a VA medical opinion.

The Veteran attended a VA audiology examination in December 2014.  He was found to have a hearing loss disability in both ears.  The examiner stated, however, that hearing loss in either ear was not caused by or a result of an event in military service, and as his rationale, he stated that significant threshold shifts did not occur while he was in the military so his hearing loss is less likely than not related to his military noise exposure.  The examiner did not provide any further explanation for his findings.

For hearing loss, the Court has stated that a Veteran need not satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 while in service, including at time of discharge, and that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Board remands this issue in order to obtain an addendum medical opinion that adequately addresses the Veteran's acknowledged in-service noise exposure and lay statements regarding having hearing problems in and immediately after service, and provides an adequate rationale for all findings.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide information regarding his spouse's income for 2014, to include specifying income received before and after their remarriage in June 2014.

The Veteran should also be asked to include documentation verifying his payment of unreimbursed medical expenses for himself or his spouse in 2014. 

2. Request all relevant VA treatment records from the Atlanta VA Health Care System and any pertinent affiliated facility, to include the Rome VA Clinic, since May 2016.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3. Obtain an addendum medical opinion from a qualified audiologist regarding the etiology of the Veteran's right ear hearing loss.  The examiner must specify in the report that all VBMS and Virtual VA records have been reviewed.  If the examiner feels that an additional examination must be conducted prior to offering a medical opinion, such an examination should be scheduled.

Based on medical principles and historical records, including available service treatment records, the examiner must address the following:

a) Is it as likely as not (at least a 50 percent probability) that the Veteran's right ear hearing loss was incurred in or otherwise related to his military service?

Please specifically address: i) the Veteran's reports of working as a tank mechanic and with artillery in service, and having problems with hearing and tinnitus while still in service and continuing since that time; ii) service treatment records showing notations of an ear ache in December 1972 and an ear infection in January 1973; and iii) the Veteran's report of being treated for hearing loss by a private physician in 1974.

b) Did the Veteran's preexisting hearing loss, noted at the December 1968 enlistment examination, undergo an increase in severity during the Veteran's service?  

If no increase in severity is found, please discuss the Veteran's assertions of having hearing problems and tinnitus in service and explain why this does not indicate an increase in severity of the disability occurred, or why such increase was due to the natural progress of the disease.

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3. After completing the above action, and any other development as may be indicated, readjudicate the issues.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal of this issue must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


